NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                      No. 13-2735
                                     ____________

                           UNITED STATES OF AMERICA

                                            v.

                               JIMMIE MCLAUGHLIN

                                                           Appellant
                                     ____________

                    On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D.C. No. 11-cr-00177)
                    District Judge: Honorable Maurice B. Cohill, Jr.
                                     ____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                    June 2, 2014

             Before: HARDIMAN, SCIRICA and ROTH, Circuit Judges.

                                  (Filed: July 8, 2014)
                                     ____________

                                       OPINION
                                     ____________

HARDIMAN, Circuit Judge.

      Following a conditional plea of guilty to possession with intent to distribute 100

grams or more of heroin, Jimmie McLaughlin appeals an order of the District Court

denying his motion to suppress evidence. We will affirm.
                                              I

       Because we write primarily for the parties, who are well acquainted with the case,

we recite only the facts and procedural history essential to our decision.

       McLaughlin’s conviction arose from a traffic stop for suspicion of driving under

the influence in Robinson Township, Pennsylvania. Before beginning the field sobriety

test, officers asked McLaughlin for permission to conduct a pat-down search.

McLaughlin consented, and the officers pulled a bundle of cash, totaling $940, from his

left pocket. One of the officers returned to the patrol car to run McLaughlin’s criminal

history. During the officer’s absence, McLaughlin made a move for the back door of the

car, reaching for an unzipped, black bag lying on the rear passenger seat. The officers

pulled McLaughlin away, eventually taking him to the ground to keep him from getting

to the car.

       McLaughlin’s dogged efforts to reach the bag piqued the officers’ interest in its

contents. They could see some cash through an opening but thought the bag might also

contain a weapon. They seized the bag to prevent McLaughlin’s passenger from

accessing it and had McLaughlin’s vehicle towed to the police station.

       At the police station, one of the arresting officers, Brad Mermon, applied for a

warrant to search the black bag and McLaughlin’s vehicle. Officer Mermon’s probable

cause affidavit averred the essential facts of the arrest and noted that McLaughlin’s

criminal history included numerous drug and weapons arrests. Officer Mermon stated

that, based on his twelve years of experience as a law enforcement officer, he suspected

that McLaughlin came to possess the bundle of cash taken from his pocket through illegal


                                             2
drug sales. A magistrate issued the search warrant, and the officers promptly searched the

bag and vehicle.

         The search confirmed Officer Mermon’s suspicions. When the officers looked in

the black bag, they found four stacks of U.S. currency totaling $20,242. The bag’s side

pockets held another $5,449 in cash. After removing the cash from the bag, the officers

found four packages wrapped in magazine paper. Each package contained twenty bricks

of heroin, and each brick of heroin contained fifty stamp bags. One additional brick of

heroin sat outside the four packages, bringing the total to eighty-one bricks weighing 105

grams.

         A federal grand jury indicted McLaughlin on one count of possession with intent

to distribute 100 grams or more of heroin. McLaughlin filed a motion to suppress the

evidence taken from the black bag, arguing that Officer Mermon’s affidavit failed to

establish probable cause for the search. The parties agreed to forego a hearing, and the

District Court, deciding the motion on the briefs, denied McLaughlin’s motion.

         McLaughlin and the Government reached a plea agreement pursuant to Fed. R.

Crim. P. 11(c)(1)(C) under which McLaughlin pleaded guilty to the charge in the

indictment. The District Court imposed the agreed-upon sentence of 188 months’

imprisonment, six years of supervised release, and a $100 special assessment.

McLaughlin filed this timely appeal of the District Court’s order denying his motion to

suppress.1


         1
        The District Court had jurisdiction under 18 U.S.C. § 3231. We have jurisdiction
under 18 U.S.C. § 3231 and 28 U.S.C. § 1291.

                                             3
                                               II

       We exercise plenary review over the District Court’s legal determinations. United

States v. Ritter, 416 F.3d 256, 261 (3d Cir. 2005). Where, as here, a district court bases its

ruling on facts contained in a probable cause affidavit, we exercise plenary review over

the entire decision. Id.

                                               III

       The District Court denied McLaughlin’s suppression motion because it found that

Officer Mermon’s affidavit established probable cause. In issuing search warrants,

magistrates “make a practical, common-sense decision whether, given all the

circumstances set forth in the affidavit . . . there is a fair probability that contraband or

evidence of a crime will be found in a particular place.” Illinois v. Gates, 462 U.S. 213,

238 (1983). To decide a motion to suppress, the court does not review the magistrate’s

search warrant decision de novo. Rather, the analysis turns on whether the magistrate had

a “‘substantial basis for . . . conclud[ing]’ that probable cause existed.” Id. at 238–39

(quoting Jones v. United States, 362 U.S. 257, 271 (1960)). McLaughlin claims no such

substantial basis existed because the affidavit rested on unsubstantiated statements and

failed to explain why the black bag and vehicle might contain evidence of drug

possession and distribution.

       We reject McLaughlin’s argument for the same reasons provided by the District

Court. McLaughlin’s actions created reasonable suspicion when he reached for the bag

and forced the officers to pull him away from the car and restrain him, all of which

evidenced a guilty mind. McLaughlin’s behavior, his criminal history, and Officer


                                               4
Mermon’s suspicion regarding the cash taken from the pat-down search combined to

establish a substantial basis to conclude that probable cause existed. Moreover, Officer

Mermon justifiably drew upon his experience to support his conclusions regarding the

cash. A magistrate may “give considerable weight to the conclusions of experienced law

enforcement officers regarding where evidence of a crime is likely to be found.” United

States v. Whitner, 219 F.3d 289, 296 (3d Cir. 2000). Accordingly, Officer Mermon’s

conclusions in suspecting that the cash came from drug-related transactions along with

his other observations provided a substantial basis for a probable cause finding.

       McLaughlin notes that the affidavit did not explain why Officer Mermon wanted

to search the black bag or vehicle in particular. But, “[t]he critical element in a reasonable

search is not that the owner of the property is suspected of crime but that there is

reasonable cause to believe that the specific ‘things’ to be searched for and seized are

located on the property to which entry is sought.” Zurcher v. Stanford Daily, 436 U.S.

547, 556 (1978). In our view, McLaughlin’s efforts to reach the bag during his arrest as

well as the fact that officers could see cash inside the bag in plain view supplied them

with probable cause to believe they would find evidence of drug transactions in the bag

or vehicle.2


       2
         Even if Officer Mermon’s affidavit failed to establish probable cause for the
search, the exclusionary rule would not apply here. If the law enforcement officer
executing the warrant relies in good faith on the magistrate’s order, evidence obtained in
the search will be admissible—even if a later court determines the warrant lacked
probable cause. United States v. Leon, 468 U.S. 897, 920 (1984). “In the absence of an
allegation the magistrate abandoned his detached and neutral role, suppression is
appropriate only if the officers were dishonest or reckless in preparing their affidavit or
could not have harbored an objectively reasonable belief in the existence of probable

                                              5
                                           IV

      For the reasons stated, we will affirm the District Court’s order denying

McLaughlin’s motion to suppress.




cause.” Id. at 926. McLaughlin does not challenge the magistrate’s neutrality or Officer
Mermon’s honesty in preparing the warrant application. Therefore, the good faith
exception would apply if the warrant had been defective.

                                            6